Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-18, 20, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orfield et al (US Patent No. 9,057,671 B1 published 06/16/2015; hereinafter Orfield).
Regarding claim 12, Orfield teaches an apparatus for transferring a tissue section onto a slide (mount tissue sections, or `specimens`, to slides - column 1 line 22), comprising: 
a slide holder (a substrate actuation module 190 - Fig. 1) adapted for holding and moving a slide; 
a bath (a bath of fluid that can be delivered into the fluid channel 110 - column 10 line 58) container within range of movement of the slide holder, wherein the slide holder is adapted for introducing a tissue section adhered to the slide to a bath in the bath container (a substrate actuation 
a heat source (a temperature regulating module 180) configured and positioned with respect to the slide holder (temperature-regulating module 180 can be in communication with any arbitrary position in the flow path of the fluid channel 110 to create a localized temperature profile - column 16 lines 29-31) and the bath container to apply a line of heat (“a line of heat” is interpreted as capable of applying a linear section of heat) on the tissue section at an interface of the slide (temperature-regulating module 180 is capable of radiant/infrared heating of the sample at the interface (Figure 13B) – column 16 lines 37-39) (Orfield inherently teaches a linear section of heat because the interface is linear – Figure 13B) and a surface of a liquid held in the bath container as the slide is withdrawn from the bath (temperature-regulating element is capable of heating a section 101 at any point along flow through the fluid channel 4 – column 16 lines 34-36) (the limitation of “as the slide is withdrawn from the bath” is interpreted as intended uses of the invention deemed unclaimed. See MPEP 2114.)
Regarding claim 14, Orfield teaches the apparatus of claim 12, wherein the heat source comprises a resistive heat source (wrinkle removal module 50 can comprise a heating element e.g., heating plate, array of heating chips, etc. - column 19 lines 51-53).
Regarding claim 15, Orfield teaches the apparatus of claim 12, wherein the heat source comprises a light radiation source (temperature-regulating element may induce indirect temperature variation … e.g., by air convection or radiant/infrared heating - column 16 lines 34-37).
Regarding claim 16
Regarding claim 17, Orfield teaches the apparatus of claim 16, wherein the heat source further comprises an absorber (substrate 102 - Fig, 19) positioned to absorb direct radiation and prevent direct radiation from reaching the tissue section (heating module 52 heats a substrate 102, which blocks direct radiation from reaching the tissue section 101 - Fig.19).
Regarding claim 18, Orfield teaches the apparatus of claim 12, further comprising a microtome comprising a knife adapted to slice the tissue section from a sample (tissue is embedded in paraffin wax, sliced with a microtome - column 1 line 35); and 
a tissue collector (a glass slide treated with adherents - column 1 line 39) adapted for collecting the tissue section and for movement between the microtome and the slide holder, wherein a collecting end of the tissue collector is adapted for holding an adhesive material (an adhesion force that mounts the section to the substrate- claim 15).
Regarding claim 20, Orfield teaches the apparatus of claim 12, further comprising a controller (system 100 functions to automate processing of sections - column 3 line 28) configured to automate movement and/or operation of the slide holder (configured to facilitate mounting of one or more sections onto a substrate in an automated or semi-automated manner - column 26 lines 23-24).
Regarding claim 25, Orfield teaches the apparatus of claim 12, wherein the line of heat is applied within 2 mm of the bath surface (temperature-regulating module 180 is capable of radiant/infrared heating within 2 mm of the bath surface – column 16 lines 37-39) (Orfield inherently teaches a linear section of heat because the interface is a line – Figure 8).
Regarding claim 26,
Regarding claim 28, Orfield teaches an apparatus for transferring a tissue section onto a slide (mount tissue sections, or `specimens`, to slides - column 1 line 22), comprising: 
a slide holder (a substrate actuation module 190 - Fig. 1) adapted for holding and moving a slide; 
a bath container (a bath of fluid that can be delivered into the fluid channel 110 - column 10 line 58) within range of movement of the slide holder, wherein the slide holder is adapted for introducing a tissue section adhered to the slide to a bath in the bath container (a substrate actuation module that coordinates movement of the microscope slide in relation to motion of the tissue section within the fluidic channel - column 3 lines 41-43); and 
a heat source comprising a light radiation source (temperature-regulating module 180) and a reflector (the bottom of the section-mounting reservoir 132 is capable of reflecting infrared heating – Figure 13A and column 16 line 37) configured and positioned to apply a line of heat (“a line of heat” is interpreted as capable of applying a linear section of heat) (temperature-regulating module 180 is capable of radiant/infrared heating of the sample at the interface (Figure 13B) – column 16 lines 37-39) (Orfield inherently teaches a linear section of heat because the interface is linear – Figure 13B) on the tissue section on the slide holder (temperature-regulating module 180 can be in communication with any arbitrary position in the flow path of the fluid channel 110 to create a localized temperature profile - column 16 lines 29-31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Orfield as applied to claim 18 above, and further in view of Zhang et al (US20170328818A1 published 11/16/2017; hereinafter Zhang).
Regarding claim 19, Orfield teaches the apparatus of claim 18.

Zhang teaches a tissue processing apparatus in which the adhesive material is an adhesive strip (sample tape 154 - paragraph 49), and the apparatus further comprises an adhesive strip dispenser (supply spool 142 – Fig. 3F) within range of movement of the collecting end of the tissue collector (dispensed sample tape 154 is capable of reaching the slide) (tape-sample segment 25 may be transported for application to a glass slide with the specimen segment 24 - paragraph 90 and Fig. 3F). It would be advantageous to cover the tissue slice mounted to a slide with a sample tape to protect the sample during transport. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the substrate actuation module and slide, as taught by Orfield, with the sample tape, taught by Zhang, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Orfield and Zhang teach apparatuses for preparing and mounting tissue samples to slides.
Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Orfield as applied to claim 16 above in view of Danley (US Patent No. 5,509,733 A published 04/23/1996).
Regarding claim 21, Orfield teaches the apparatus of Claim 16. 
However, Orfield does not teach that the reflector is an elliptical reflector.
Danley teaches an elliptical reflector (high density IR heater incorporating multiple IR heat lamps and elliptical or parabolic reflectors – column 2 line 66 and column 3 lines 1-2). It would be advantageous to use an elliptical reflector to focus the incoming radiation and use the incoming radiation more efficiently in order to reduce power consumption. 

Regarding claim 29, Orfield teaches the apparatus of claim 28.
 However, Orfield does not teach that the reflector is an elliptical reflector.
Danley teaches an elliptical reflector (high density IR heater incorporating multiple IR heat lamps and elliptical or parabolic reflectors – column 2 line 66 and column 3 lines 1-2). It would be advantageous to use an elliptical reflector to focus the incoming radiation and use the incoming radiation more efficiently in order to reduce power consumption. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the temperature regulating module, as taught by Orfield, with the elliptical reflector, taught by Danley, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Orfield and Danley teach heating samples with IR heaters.
Claims 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Orfield as applied to claim 1 above, and further in view of Isago (US4300831A published 11/17/1981).
Regarding claim 22, Orfield teaches the apparatus of claim 12.
However, Orfield does not teach wherein the line has a width and a height, and the width is at least 2X greater than the height.
Isago teaches a semi-cylindrical reflector with a quadratic surface that is capable of focusing a line of light, wherein the line has a width (width of quadratic surface reflector 1 – Fig. 1) and a height (height of the beam of light on the contact glass 6 – Fig. 2), and the width is at least 2X greater than the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the temperature regulating module 180, as taught by Orfield, with the semi-cylindrical reflector, taught by Isago, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Orfield and Isago both teach light emitters. 
Regarding claim 23, Orfield teaches the apparatus of claim 12. 
However, Orfield does not teach wherein the line has a width and a height, and the width is at least 5X greater than the height.
Isago teaches a semi-cylindrical reflector capable of focusing a line of light, wherein the line has a width (width of quadratic surface reflector 1 – Fig. 1) and a height (height of the beam of light on the contact glass 6 – Fig. 2), and the width is at least 5X greater than the height (width of quadratic surface reflector 1 is more than 10x the height of the beam of light – Figs. 1-2). It would be advantageous to concentrate the infrared light from the temperature regulating module 180 to facilitate heating and reduce energy consumption.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the temperature regulating module 180, as taught by Orfield, with the semi-cylindrical reflector, taught by Isago, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Orfield and Isago both teach light emitters. 
Regarding claim 24, Orfield teaches the apparatus of claim 12.

Isago teaches a semi-cylindrical reflector capable of creating a line of light, wherein the line has a width (width of quadratic surface reflector 1 – Fig. 1) and a height (height of the beam of light on the contact glass 6 – Fig. 2), and the width is at least 10X greater than the height (width of quadratic surface reflector 1 is more than 10x the height of the beam of light – Figs. 1-2). It would be advantageous to concentrate the infrared light from the temperature regulating module 180 to facilitate heating and reduce energy consumption.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the temperature regulating module 180, as taught by Orfield, with the semi-cylindrical reflector, taught by Isago, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Orfield and Isago both teach light emitters. 
Regarding claim 27, Orfield teaches the apparatus of claim 12.
However, Orfield does not teach wherein the heat source comprises a nichrome wire, a straight wire filament, a coiled filament, a quartz heater, or an array of LEDs.
Isago teaches a semi-cylindrical reflector capable of creating a line of light wherein the heat source comprises a nichrome wire, a straight wire filament (light emitted from the metallic filament 5 of the linear light source 3 – column 2 lines 64-66), a coiled filament, a quartz heater, or an array of LEDs.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the temperature regulating module 180, as taught by Orfield, with the semi-cylindrical reflector, taught by Isago, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Orfield and Isago both teach light emitters. 
Response to Arguments
Point 1: The applicant's argument that the limitation "as the slide is withdrawn from the bath" is incorrectly interpreted as intended use. The examiner maintains the interpretation because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. First, the applicant did not disclose a definition for “a line of heat”; thus, the “a line of heat” limitation is interpreted under BRI. Orfield teaches a device capable of applying a linear section of heat to a section 101b at an interface (Figure 13B) when the section leaves the bath. The interface of the section and the bath is by definition linear. Therefore, Orfield meets the claimed functional limitation of applying “a line of heat” to a sample "as the slide is withdrawn from the bath". 
Point 2: The applicant’s argument that “there would be no motivation to combine the teachings of Zhang and Orfield to arrive at the subject matter of claim 19” is unpersuasive. Zhang and Orfield both teach devices and methods for mounting tissues samples to slides. It would have been obvious to one of ordinary skill to combine the teachings of Zhang and Orfield and cover the tissue slice mounted to a slide with a sample tape to protect the sample during transport. 
Point 3: The applicant’s argument that “skilled person would not expect that such heaters were applicable to the preparation of delicate tissue sections, and so there would be motivation to Danley with Orfield to arrive at the subject matter of claim 21” because “Danley teaches high density IR heating as used in thermal analysis instruments” is found unpersuasive. Orfield, modified by Danley, does not incorporate the IR heat lamps from Danley, but rather incorporates the elliptical or parabolic reflectors taught by Danley. It would be obvious to one of ordinary skill to use an elliptical reflector, taught by Danley, to focus the infrared heating, taught by Orfield, to reduce power consumption.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/T.C.S./Examiner, Art Unit 1796                    

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797